In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0196V
                                     Filed: February 14, 2017
                                          UNPUBLISHED
*********************************
AVERY KRANZ and ALYSSA KRANZ,                      *
Parents of M.K., a minor,                          *
                                                   *
                         Petitioners,              *
v.                                                 *
                                                   *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                                *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                                *
                                                   *
                         Respondent.               *
                                                   *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, M.A., for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On March 2, 2015, Avery and Alyssa Kranz (“petitioners”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [(the “Vaccine Act”). Petitioners alleged that their son, M.K.
suffered abscesses at the injection sites of both the Pentacel (Diphtheria-Tetanus-
acellular-Pertussis (“DTAP”), Haemophilus influenza type b (“Hib”), inactivated polio
(“IPV”), and Prevnar (pneumococcal conjugate (“PCV”)) vaccines he received on March
21, 2013, and the Pentacel and Prevnar vaccines he received on August 19, 2013. On
August 17, 2016, the undersigned issued a decision awarding compensation to
petitioner based on the parties’ stipulation. (ECF No. 41).

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            On December 22, 2016, petitioners filed a motion for attorneys’ fees and costs.
    (ECF No. 46). Petitioners requests attorneys’ fees in the amount of $17,471.20, and
    attorneys’ costs in the amount of $617.57, for a total amount of $18,088.77. Id. at 1. In
    compliance with General Order #9, petitioners have filed a signed statement indicating
    they incurred $1,569.64 in out-of-pocket expenses. On January 9, 2017, respondent
    filed a response to petitioners’ motion. (ECF No. 48).

            In her response, respondent states “[n]either the Vaccine Act nor Vaccine Rule
    13 contemplates any role for respondent in the resolution of a request by petitioner for
    an award of attorneys’ fees and costs.” Id. at 1. Respondent does state that he “is
    satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
    this case.” Respondent further states that the “Federal Circuit has also made clear that
    special masters may rely on their prior experience in making reasonable fee
    determinations, without conducting a line-by-line analysis of the fee bill, and are not
    required to rely on specific objections raised by respondent. Id. at 2. Thus, respondent
    “respectfully recommends that the Chief Special Master exercise her discretion and
    determine a reasonable award for attorneys’ fees and costs in this case.” Id. at 3.

           The undersigned fully agrees with the analysis in the McCulloch3 case regarding
    appropriate hourly rates for the attorneys in the Conway, Homer, and Chin-Caplan law
    firm and adopts the same reasoning in this case. Furthermore, the undersigned has
    reviewed the billing records submitted with petitioners’ request. In the undersigned’s
    experience, the request appears reasonable, and the undersigned finds no cause to
    reduce the requested hours or rates.

           The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
    § 15(e). Based on the reasonableness of petitioners’ request, the undersigned
    GRANTS petitioners’ motion for attorneys’ fees and costs.

            Accordingly, the undersigned awards the total of $19,658.41,4 as follows:

                    A lump sum of $18,088.77, representing reimbursement for
                     attorneys’ fees and costs, in the form of a check payable jointly to
                     petitioners and petitioners’ counsel, Conway Homer, PC; and


    3
     McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr.
    Sept. 1, 2015).
    4
     This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
    charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
    Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
    be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
    924 F.2d 1029 (Fed. Cir.1991).


                                                         2
                    A lump sum of $1,569.64, representing reimbursement for
                     petitioners’ costs, in the form of a check payable to
                     petitioners.

            The clerk of the court shall enter judgment in accordance herewith.5

    IT IS SO ORDERED.

                                                               s/Nora Beth Dorsey
                                                               Nora Beth Dorsey
                                                               Chief Special Master




    5
      Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
    renouncing the right to seek review.
                                                          3